     Case 2:20-cv-01958-KJM-JDP Document 20 Filed 08/17/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JERRY DANIEL PROFFITT,                             No. 2:20-cv-01958-KJM-JDP (HC)
12                       Petitioner,
13            v.                                         ORDER
14    PATRICK COVELLO,
15                       Respondent.
16

17           Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

18   corpus under 28 U.S.C. § 2254. The matter was referred to a United States Magistrate Judge as

19   provided by 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On December 14, 2020, the magistrate judge filed findings and recommendations, which

21   were served on petitioner and which contained notice to petitioner that any objections to the

22   findings and recommendations were to be filed within fourteen days. ECF No. 15. Petitioner has

23   filed objections to the findings and recommendations. ECF No. 19.

24           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   court has conducted a de novo review of this case. Having reviewed the file, the court does not

26   adopt the magistrate judge’s findings and recommendations, and instead dismisses the petition on

27   other grounds.

28   /////
                                                        1
     Case 2:20-cv-01958-KJM-JDP Document 20 Filed 08/17/21 Page 2 of 2


 1          Proffitt is not a first-time habeas petitioner. Proffitt previously sought relief from his
 2   conviction and sentence in a petition that was dismissed, with prejudice, as barred by the statute
 3   of limitations. See Proffitt v. Campbell, 2:06-cv-02143-GEB-GGH (E.D.Cal.). Petitioner
 4   continues to file habeas petitions despite this prior dismissal; a scan of this court’s docket reveals
 5   at least twelve habeas corpus petitions. See e.g., Proffitt v. Covello, 2:20-cv-02433-TLN-GGH
 6   (dismissing petitioner’s habeas claims as second or successive).
 7          Before a federal district court may entertain a claim in a second or successive petition, the
 8   petitioner must obtain permission from the appellate court. 28 U.S.C. § 2244(b)(3)(A). A petition
 9   is second or successive if it includes a claim that was or could have been adjudicated on the
10   merits in an original petition. Cooper v. Calderon, 274 F.3d 1270, 1273 (9th Cir. 2001).
11   Petitioner has not shown the appellate court provided permission for him to pursue a second or
12   successive petition, and therefore his writ of habeas corpus must be dismissed.
13          Accordingly, IT IS HEREBY ORDERED that:
14          1. The petition for writ of habeas corpus is dismissed;
15          2. The Clerk of Court close this case; and
16          3. The court declines to issue the certificate of appealability referenced in 28 U.S.C.
17   § 2253.
18   DATED: August 16, 2021.
19

20

21

22

23

24

25

26

27

28
                                                        2
